EXHIBIT 23.2 Consent of Independent Registered Public Accounting Firm The Board of Directors Cytori Therapeutics, Inc.: We consent to the incorporation by reference in the registration statements (Nos. 333-210211, 333-181764, 333-82074, 333-122691, and 333-202858) on Form S-8, (Nos.333-153233, 333-159912,333-192409, 333-200090, and 333-195846) on Form S-3, and (No. 333-215365) on Form S-1 of Cytori Therapeutics, Inc. of our reports dated March11, 2016, with respect to the consolidated balance sheet of Cytori Therapeutics, Inc. and subsidiaries as of December31, 2015, and the related consolidated statements of operations and comprehensive loss, stockholders’ equity, and cash flows for the year ended December31, 2015, and the accompanying schedule of valuation and qualifying accounts of Cytori Therapeutics, Inc. and subsidiaries as of and for the year ended December31, 2015, and to the reference to our firm in Item 6, Selected Financial Data, which reports and reference to our firm appears in the December31, 2016 annual report on Form 10-K of Cytori Therapeutics, Inc.
